Title: General Orders, 3 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Saturday August 3d 1782
                     Parole Williamsburgh,
                     Countersigns York, Glocester
                  
                  While the Annals of the Army shall exist, it is the Generals intention it shall be known that he had great reason to be satisfied at this period of the war with the troops under his command—The inspection rolls for the last month which are now before him, corroberate the favourable sentiments which he had already imbrac’d of the officers and men who composed this army; and afford fresh occasion for bestowing well meritted applause—The Inspector reports that the proficiency in appearance and decipline continues to be surprizingly rapid: that the spiritt of emulation, bordering on enthusiasm, which prevails so remarkably throughout the army has almost removed all preference and distinction of corps, and supersede (at this time) the necessity of discrimination—The troops are more collectd; and there appears to be fewer irregularities of any kind at this moment than at any former period.  Happy to find that those regiments which have been noticed as being in excellent order instead of relaxing their exertions continue to improve, and that those which were formerly reported to be in not so good a state, have by uncommon efforts carried their improvements beyond all calculation; the General wishes to convince the troops of his intire approbation and that nothing can tend more to their reputation and the service of their country than the present good disposition which is so conspicuous throughout the whole Army.
                  Docter Cochran directer of the hospital or Doctr Craick physician to the army with two hospital surgeons will constitute a board to convene at such time and place as shall be agreed between them and the Inspector of the Army; for the purpose of inspecting all the invalids and debilitated men now in service—They will divide the subjects of their inspection into three classes and report their opinion on each individual accordingly, whether he ought to be discharged without any compensation or suffered to retire on the late provision of congress, or be transferred to, or continued in the corps of invalids, as the time of his service, the occasion and nature of his inability and other circumstances shall dictate—this business to be compleated in the course of the present month, and the report to be given in with the next inspection returns.
                  Regimental surgeons are to attend the board with the men of their regiments—and commanding officers of corps are requested to give any information they may judge proper.
                  The Army will be inspected and Mustered for the month of July upon the following days the Artillery regiment, Moodies company & Detachment, Sappers and Miners, and Artificers on the 5th instantthe 1st 2d 3d & 4th Connecticut regiments, the 6th.the 3d Massachusetts brigade & 10th regimt the 7th.the 1st Massachussetts brigade the 12th.the 2d do doMassachusetts brigade the 14th.
                  The Gentlemen who fill up the Inspection returns are requested to pay more particular attention to the instructions given them for that purpose in April last.
                  As some of the regiments will shortly after inspection go upon duty, the time for Manoevering will be appointed in a subsequent order.
               